NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3590-15T2
                                                  A-5213-15T2
                                                  A-1177-16T2

BELLA FRANGIPANE,

        Plaintiff-Appellant,

v.

RICHARD FRANGIPANE,

     Defendant-Respondent.
____________________________________

              Submitted August 22, 2017 – Decided September 1, 2017

              Before Judges Manahan and Gilson.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Bergen County,
              Docket No. FM-02-1092-96.

              Bella Frangipane, appellant pro se.

              Kantrowitz,   Goldhamer   &  Graifman,               PC,
              attorneys   for   respondent   (William               T.
              Schiffman, on the brief).

PER CURIAM

        In these back-to-back appeals consolidated for the purpose

of this opinion, plaintiff Bella Frangipane appeals from post-
judgment Family Part orders.     In light of our standard of review

and the deference afforded to Family Part judges, we affirm.

     The parties were married in January 1973, and divorced in

July 1997.   The parties have one child.    The parties' entered into

a marital settlement agreement (MSA) on July 9, 1997, which

encompassed, among other issues, the equitable distribution of

assets,   alimony,   and   child-related   issues   such   as   custody,

visitation and child support.1

     On April 3, 2004, the parties agreed to a modification of the

MSA wherein payment of all sums owed to plaintiff of a marital

asset, the FC Capital Accumulation Account (FCCAA), was paid in

full except for 1258 shares in Merrill Lynch.

                                  I.

     We commence by reciting the procedural history of post-

judgment motion practice engaged in by the parties.

     In July 2015, defendant filed a motion seeking various relief,

including the termination or reduction in his alimony obligation

to plaintiff.    Plaintiff opposed the motion and filed a cross-

motion, which was opposed by defendant.     After oral argument, two

orders were entered on August 11, 2015, referring the parties to



1
  The child resided with plaintiff until the child's eighteenth
birthday in June 2013. She then resided with defendant.


                                  2                              A-3590-15T4
attend   economic    mediation,    establishing        pendente        lite     child

support from plaintiff to defendant in the amount of forty dollars

per   week,   and   scheduling    the       matter   for   a    case   management

conference (CMC) and intensive settlement conference.                    Although

the parties participated in mediation, the matters in difference

were not resolved.

      In September 2015, plaintiff filed a motion seeking specified

financial documents from defendant.           Defendant opposed the motion.

      Three months later, subsequent to oral argument on the pending

motions, an order was entered which, among other matters, decreased

defendant's alimony obligation.              Plaintiff filed a motion for

reconsideration.      Oral argument was held and an order denying

plaintiff's motion was entered on March 21, 2016.

      Plaintiff filed a notice of appeal.              Upon receiving notice

of the appeal, the judge supplemented the record by letter pursuant

to Rule 2:5-1(b).

      Additional motion practice continued.                Plaintiff filed a

motion seeking an interest in the retirement fund known as the

Metropolitan Annuity (Annuity), which was part of the equitable

distribution under the MSA.         Defendant opposed the motion and

submitted a cross-motion for attorney's fees.                  Plaintiff filed a

reply.   The judge entered an order on April 25, 2016, that, in

part, granted plaintiff authority to hire a forensic accountant

                                        3                                     A-3590-15T4
to assess whether the Annuity had any value at the time the divorce

complaint was filed.

     Thereafter, defendant filed a motion for reconsideration.       In

response, plaintiff filed a cross-motion to compel defendant to

pay fifty-percent of the alleged value of the Annuity.        On June

29, 2016, the judge granted defendant's motion for reconsideration

and vacated the April 25, 2016 order.      Plaintiff filed a notice

of appeal.

     In    August   2016,    plaintiff   filed   a   motion   seeking

recalculation of the FCCAA distribution.    Defendant filed a cross-

motion.    After oral argument, an order was entered on October 11,

2016, which, in part, denied plaintiff's motion requesting the

judge's recusal, and denied plaintiff's motion for recalculation

of the FCCAA distribution.    Plaintiff filed a notice of appeal.

                                 II.

     We initially recite our standard of review that governs our

analysis on these appeals.

     The scope of our review of the Family Part's orders is

limited.     Cesare v. Cesare, 154 N.J. 394, 411 (1998).      We owe

substantial deference to the Family Part's findings of fact because

of that court's special expertise in family matters.     Id. at 413.

Thus, "[a] reviewing court should uphold the factual findings

undergirding the trial court's decision if they are supported by

                                  4                           A-3590-15T4
adequate,     substantial       and    credible       evidence   on     the      record."

MacKinnon v. MacKinnon, 191 N.J. 240, 253-54 (2007) (alteration

in original) (quoting N.J. Div. of Youth & Family Servs. v. M.M.,

189   N.J.    261,     279   (2007)).         "That    deference       is    especially

appropriate 'when the evidence is largely testimonial and involves

questions of credibility.'"             Id. at 254 (quoting Cesare, supra,

154 N.J. at 412).

      While we owe no special deference to the judge's legal

conclusions,      Manalapan     Realty,       L.P.    v.    Township    Committee        of

Manalapan, 140 N.J. 366, 378 (1995), "we 'should not disturb the

factual findings and legal conclusions of the trial judge unless

. . . convinced that they are so manifestly unsupported by or

inconsistent with the competent, relevant and reasonably credible

evidence     as   to   offend    the   interests       of    justice'       or   when    we

determine the court has palpably abused its discretion."                           Parish

v. Parish, 412 N.J. Super. 39, 47 (App. Div. 2010) (alteration in

original) (quoting Cesare, supra, 154 N.J. at 412).

      We will only reverse the judge's decision when it is necessary

to "'ensure that there is not a denial of justice' because the

family court's 'conclusions are [] "clearly mistaken" or "wide of

the mark."'"         Id. at 48 (alteration in original) (quoting N.J.

Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008)).



                                          5                                       A-3590-15T4
     The   scope   of   review   for   a   denial   of   a   motion   for

reconsideration is abuse of discretion.        Cummings v. Bahr, 295

N.J. Super. 374, 389 (App. Div. 1996).         Reconsideration is "a

matter within the sound discretion of the [c]ourt, to be exercised

in the interest of justice[.]" Palombi v. Palombi, 414 N.J. Super.

274, 288 (App. Div. 2010) (quoting D'Atria v. D'Atria, 242 N.J.

Super. 392, 401 (Ch. Div. 1990)).          Governed by Rule 4:49-2,

reconsideration is appropriate for a "narrow corridor" of cases

in which either the court's decision was made upon a "palpably

incorrect or irrational basis," or where "it is obvious that the

[c]ourt either did not consider, or failed to appreciate the

significance of probative, competent evidence."          Ibid. (quoting

D'Atria, supra, 242 N.J. Super. at 401).      We also maintained:

                Alternatively, if a litigant wishes to
           bring new or additional information to the
           Court's attention which it could not have
           provided on the first application, the Court
           should, in the interest of justice (and in the
           exercise of sound discretion), consider the
           evidence. Nevertheless, motion practice must
           come to an end at some point, and if repetitive
           bites at the apple are allowed, the core will
           swiftly sour.      Thus, the Court must be
           sensitive and scrupulous in its analysis of
           the issues in a motion for reconsideration.

           [Cummings, supra, 295 N.J. Super. at 384
           (quoting D'Atria, supra, 242 N.J. Super. at
           401-02).]




                                   6                             A-3590-15T4
     The denial of a motion seeking recusal is reviewed under an

abuse of discretion standard.        State v. McCabe, 201 N.J. 34, 45

(2010) (citing Panitch v. Panitch, 339 N.J. Super. 63, 71 (App.

Div. 2001)).    The disposition of a recusal motion is entrusted to

the "sound discretion" of the judge whose recusal is sought.

Pressler & Verniero, Current N.J. Court Rules, comment on R. 1:12-

2 (2017) (citing Chandok v. Chandok, 406 N.J. Super. 595, 603

(App. Div.), certif. denied, 200 N.J. 207 (2009)).

                                  III.

     In A-3590-15, plaintiff appeals the March 21, 2016 order

denying her motion for reconsideration.            The motion related to a

December 3, 2015 order that required plaintiff to pay $40 per week

to defendant in child support, pay 25% of the child's current and

future college expenses totaling $18,000, lowered defendant's

alimony obligation from $900 to $700 per week, and other relief.

     The   reconsideration   order       denied   plaintiff's    request      to

vacate the December 3, 2015 order regarding defendant's alimony

obligation. It also denied plaintiff's request to compel defendant

to amend his case information statement (CIS) and to produce

additional financial statements.           The order further maintained

plaintiff's    obligation   to   contribute       to   the   child's   college

expense, vacated defendant's child support obligation, and denied

a plenary hearing and an award of counsel fees.

                                     7                                 A-3590-15T4
     In   reaching   our    determination,     we    initially     address    the

issues subject to our review.      In plaintiff's notice of appeal and

CIS, she specifically designates the March 21, 2016 order as that

being appealed. Thereafter, in plaintiff's merit brief, she raised

as points on appeal: (1) harmful error in that she was not informed

that the issue of alimony would be the subject of the November 10,

2015 hearing, believing it would be a CMC; (2) the judge erred

regarding the alimony reduction and evidentiary decisions; and (3)

the judge was biased.        In response, defendant argued that only

those matters addressed denying the motion for reconsideration in

the order under appeal are reviewable by this court.               We agree and

limit our review to the "four corners" of the order and the letter

supplementing the order per Rule 2:5-1(b).

     Under   Rule    2:5-1(f)(3)(A),     "[i]t        is   only    the    orders

designated in the notice of appeal that are subject to the appeal

process and review."       Petersen v. Meggitt, 407 N.J. Super. 63, 68

n.2 (App. Div. 2009) (alteration in original) (citations omitted).

Therefore, where a notice of appeal designates only the order

denying    reconsideration,       and    not        the    order    of     which

reconsideration was sought, that original order "is not before us

for review," and we address only the order denying reconsideration.

Fusco v. Newark Bd. of Educ., 349 N.J. Super. 455, 461-62 (App.



                                     8                                   A-3590-15T4
Div.) (citation omitted), certif. denied, 174 N.J. 544 (2002); see

also R. 2:4-3(e).

     Although this court, in the exercise of its discretion, may

consider issues not addressed in the notice of appeal, we discern

no basis to exercise that discretion here.   Unlike in other cases

where we have exercised discretion, here, the issues related to

matters other than the reconsideration order were not fully briefed

on appeal.   See Calcaterra v. Calcaterra, 206 N.J. Super. 398,

402-03 (App. Div. 1986).   As such, we hew to our proscribed scope

of review and address only those matters implicated by the order

denying reconsideration.   Fusco, supra, 349 N.J. Super. at 462.

     As noted, subsequent to the appeal, pursuant to Rule 2:5-

1(b), the judge provided a letter supplementing the record.      The

judge augmented the bases for his holding decreasing defendant's

alimony obligation premised upon the statutory factors set forth

in N.J.S.A. 2A:34-23.2   The judge held:

               The first factor, found in N.J.S.A.
          2A:34-23(k)(1) is the reason for any loss of
          income.   Defendant obligor turned [seventy-
          four] years old on January 27, 2016. Due to
          his increased age, the defendant alleged that

2
  Effective September 10, 2014, the Legislature amended N.J.S.A.
2A:34-23 to add a new subsection (j).       Subsection (j) lists
objective considerations a court must examine and weigh when
reviewing an obligor's request to modify or terminate alimony when
an obligor retires. L. 2014, c. 42, § 1. Here, defendant had not
retired.   Thus, the judge applied the factors set forth in
subsection (k). N.J.S.A. 2A:34-23 (k).

                                 9                          A-3590-15T4
          he was unable to work [forty-hour] weeks and
          provided a copy of his recent paystubs which
          indicated that he was working part-time hours.
          Defendant could have retired and received full
          retirement benefits eight years ago, yet
          defendant continues to work.

    The judge then noted the issues relating to defendant's

health:

               The defendant also states that his health
          has been deteriorating over the years.
          Defendant provided a lengthy list of diagnoses
          and medications prescribed by Dr. Salvatore
          Focella, M.D.     Although the documentation
          provided was from 2011, the [c]ourt, taking
          into consideration defendant's age, found
          defendant's proofs on this issue to be
          credible.

               Although the defendant is over the age
          of full retirement and suffers from medical
          issues, he continues to work and earns an
          above-average salary.

The judge next addressed the issue of equitable distribution:

               The [c]ourt is aware that defendant's
          assets have allegedly continued to grow since
          the date of the 1997 divorce.        Plaintiff
          received an equal, substantial amount of
          equitable distribution and, as plaintiff
          freely admits, she used most, if not all of
          it.     However, defendant should not be
          penalized   for   making    smart   investment
          decisions with his respective share of
          equitable distribution while plaintiff spent
          all of hers arguably on her self-owned failing
          business.

The judge then addressed the source of income for plaintiff:

               Under  N.J.S.A. 2A:34-23(k)(4), the
          [c]ourt has to look at the income of the

                               10                          A-3590-15T4
            obligee, the obligee's circumstances, and the
            obligee's   reasonable   efforts   to   obtain
            employment. Plaintiff owns and operates her
            own business, which, as plaintiff admits, is
            a failing investment as plaintiff continues
            to lose money. In 2014, plaintiff listed the
            sum of $19,297 as her business income loss on
            her tax returns. The [c]ourt is aware that
            plaintiff is [sixty-nine] years old and also
            suffers from some medical problems, although
            no corroborating documentation has been
            provided to this [c]ourt. Although it may be
            difficult for the plaintiff to seek gainful
            employment, if plaintiff simply terminates her
            business, her income would increase by
            approximately $20,000 per year. This [c]ourt
            further imputed the sum of $20,000 per year
            to the plaintiff as the [c]ourt felt that
            plaintiff has the ability to maintain a
            minimum wage job.

The judge concluded by noting both parties are over the age of

retirement.3

       Alimony "may be revised and altered by the court from time

to time as circumstances may require."                  N.J.S.A. 2A:34-23.         To

make    such    a   modification,        the    movant    must     show    "changed

circumstances."      Lepis v. Lepis, 83 N.J. 139, 146 (1980) (citation

omitted).      Temporary or anticipated circumstances do not warrant

modification.         Id.    at   151.        Rather,    "[t]he    party    seeking

modification        has     the   burden       of   showing       such     'changed

circumstances'       as   would   warrant      relief    from     the   support    or



3
 As the judge aptly noted during oral argument, the MSA was silent
as to whether alimony was "permanent" or for a "fixed term."

                                         11                                 A-3590-15T4
maintenance provisions involved."        Id. at 157 (citing Martindell

v. Martindell, 21 N.J. 341, 353 (1956)).

     "There is . . . no brightline rule by which to measure when

a changed circumstance has endured long enough to warrant a

modification of a support obligation.       Instead, such matters turn

on the discretionary determinations of Family Part judges, based

upon their experience . . . [and all] relevant circumstances

presented[.]"     Donnelly v. Donnelly, 405 N.J. Super. 117, 128

(App. Div. 2009) (quoting Larbig v. Larbig, 384 N.J. Super. 17,

23 (App. Div. 2006)).     "Each and every motion to modify an alimony

obligation 'rests upon its own particular footing and the appellate

court must give due recognition to the wide discretion which our

law rightly affords to the trial judges who deal with these

matters.'"      Larbig,   supra,   384   N.J.   Super.   at   21   (quoting

Martindell, supra, 21 N.J. at 355).      Furthermore, since the Family

Part has special expertise in family matters and has had the

opportunity to hear and see the witnesses testify firsthand, its

findings of fact should be accorded deference on appeal.            Cesare,

supra, 154 N.J. at 412-13.    Thus, an alimony modification will not

be overturned on appeal absent an abuse of discretion:

               To vacate a trial court's findings in a
          proceeding modifying alimony, an appellate
          court must conclude that the trial court
          clearly abused its discretion, failed to
          consider "all of the controlling legal

                                   12                               A-3590-15T4
            principles," or it must otherwise be "well
            satisfied   that    the   finding[s]    [were]
            mistaken," or that the determination could not
            "reasonably have been reached on sufficient
            credible evidence present in the record after
            consideration of the proofs as a whole."

            [Rolnick v. Rolnick, 262 N.J. Super. 343, 360
            (App.   Div.   1993)    (internal   citations
            omitted).]

     Retirement    may    constitute   a   change     in   circumstances

warranting a modification or elimination of alimony.         See, e.g.,

Silvan v. Sylvan, 267 N.J. Super. 578, 581 (App. Div. 1993); Deegan

v. Deegan, 254 N.J. Super. 350, 358-59 (App. Div. 1992).               The

court's analysis differs depending on whether the retirement was

voluntary or involuntary.      See Deegan, supra, 254 N.J. Super. at

355-56.     "Where the change is involuntary, all that is required

is an analysis of the . . . parties' financial circumstances."

Id. at 355. When the change is voluntary, courts consider a number

of factors, including the age and health of the retiring party,

whether the retirement was made in good faith, the retiring

spouse's ability to pay alimony following the retirement, the

expectation of the parties at the time the MSA was executed, and

the ability of the dependent spouse to provide for him or herself.

Id. at 357-58.     After reviewing these factors, the court must

determine    "whether    the   advantage   to   the    retiring    spouse




                                  13                              A-3590-15T4
substantially outweighs the disadvantage to the payee spouse."

Id. at 358.

     Applying these principles, we are satisfied the trial court

did not abuse its discretion in finding there was a change in

circumstances sufficient to modify defendant's alimony obligation.

     Regarding plaintiff's argument that a plenary hearing was

required,     in   footnotes   within   the   order,   the   judge     noted

plaintiff's argument that on the hearing date of the motion there

was going to be a CMC, and that the issues would be decided after

a plenary hearing.     The judge rejected both arguments.      We discern

no basis for error in those determinations.

     First, the judge held, and we agree, that plaintiff was duly

notified as to the nature of the hearing prior to the return date.

While plaintiff may have misunderstood what was to occur, that

misunderstanding was not the product of either the defendant's or

the judge's conduct.      Further, the hearing record evidences that

plaintiff suffered no prejudice by her "misunderstanding" as she

was able to provide arguments in opposition to the relief sought

by defendant.

     Second, in deciding whether to conduct a plenary hearing, a

critical factor is "whether the movant has made a prima facie

showing that a plenary hearing is necessary."          Hand v. Hand, 391

N.J. Super. 102, 106 (App. Div. 2007).         This analytic factor was

                                   14                                A-3590-15T4
crafted with an eye to judicial economy, given that "practically

every dispute in the matrimonial motion practice involves a factual

dispute of some nature[.]"    Klipstein v. Zalewski, 230 N.J. Super.

567, 576 (Ch. Div. 1988).    "An inflexible rule requiring a plenary

hearing" on every matrimonial application "would impede the sound

administration of justice, impose an intolerable burden upon our

trial judges, and place an undue financial burden upon litigants."

Shaw v. Shaw, 138 N.J. Super. 436, 440 (App. Div. 1976).       Since

we conclude that there were no facts in dispute relative to the

request to modify alimony, a plenary hearing was not required.

                                 IV.

     In A-5213-15, plaintiff appeals an order dated June 29, 2016,

granting defendant's motion for reconsideration and vacating a

prior order dated April 25, 2016.      The orders concerned the MSA

executed during the divorce proceedings in 1997.      Specifically,

the appeal is related to the Annuity that plaintiff claims was

improperly distributed.      After considering the record, we are

satisfied that the arguments raised in this appeal are without

sufficient merit to warrant discussion in a written opinion.        R.

2:11-3(e)(1)(E).   We affirm substantially for the reasons stated

by the judge in the June 29, 2016 order. We add only the following.

     The order under review included an explanatory footnote.     The

footnote stated that the Family Part did not comprehend the nature

                                 15                          A-3590-15T4
of plaintiff's original motion, however, upon reconsideration, it

was apparent that plaintiff was aware of the existence of the

Annuity as of 1996.        The footnote also stated that the judge found

no fraud or deceit on behalf of defendant.

      Given both the deference afforded to Family Part judges

regarding issues of credibility, as well as our consideration of

the record, we concur that there was ample support for the holding

that plaintiff had knowledge of the Annuity at the time of the

divorce and that defendant did not engage in acts of fraud or

deception.     See Cesare, supra, 154 N.J. at 411-12.

                                      V.

      In A-1177-16, plaintiff appeals the denial of a motion for

recusal and paragraph two of the October 11, 2016 order. Paragraph

two   referenced     the   distribution    of    the   FCCAA     that    plaintiff

challenged      as     the     product     of      defendant’s          fraudulent

misrepresentation which she argues required a re-accounting of the

distribution.

      Having   considered     plaintiff’s       arguments   in    light    of   the

record,   we   conclude      they   lack   sufficient       merit   to    require

discussion in a written opinion.           R. 2:11-3(e)(1)(E).          We affirm

substantially for the reasons stated by the judge on the record

and add only the following.



                                      16                                   A-3590-15T4
     Plaintiff contends that the judge erred by denying her motion

for his recusal.   She argues that the judge was required to recuse

himself because of his preconceptions of the parties' intentions,

which influenced his decisions.4

     Rule 1:12-1 provides that a judge shall be disqualified and

precluded from sitting on certain matters, including those in

which there is "any . . . reason which might preclude a fair and

unbiased hearing and judgment, or which might reasonably lead

counsel or the parties to believe so."    R. 1:12-1(g).   Under the

rule, a judge is disqualified from a matter if an individual, who

observes the judge's conduct, would have "a reasonable basis to

doubt the judge's integrity and impartiality[.]"     In re Reddin,

221 N.J. 221, 223 (2015).

     Pursuant to the circumstances presented here, we conclude

that an individual, aware of the relevant facts, would have no

reasonable basis to doubt the judge's integrity or his ability to

handle the matter impartially.   "[A] judge need not 'withdraw from

a case upon a mere suggestion that he is disqualified unless the

alleged cause of recusal is known by him to exist or is shown to

be true in fact.'" Chandok, supra, 406 N.J. Super. at 603 (quoting

Panitch, supra, 339 N.J. Super. at 66); see also Strahan v.


4
  Plaintiff included more than one request for the judge to recuse
himself.

                                 17                         A-3590-15T4
Strahan, 402 N.J. Super. 298, 318 (App. Div. 2008) ("Bias cannot

be inferred from adverse rulings against a party.").

     We regard plaintiff's argument that she was owed 500 shares

from the FCCAA as without basis.      Stated succinctly, there is

substantial credible evidence within the record that supports the

judge's finding that all shares of the FCCAA due plaintiff per the

MSA were appropriately distributed to her.    See Parish, supra, 412

N.J. at 47.   On the other hand, there is no proof that defendant

engaged in fraud or deceit relative to that distribution.         Ibid.

                                VI.

     Plaintiff’s   remaining   arguments   raised   on   these     three

appeals, not specifically addressed herein, lack sufficient merit

to require discussion in a written opinion.    R. 2:11-3(e)(1)(E).

     Affirmed.




                                18                               A-3590-15T4